                      Case 18-80856        Doc 1091       Filed 09/18/19      Page 1 of 29


                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                    DURHAM DIVISION


 In re:                                         )                      Chapter 11
                                                )
                                       1
 AE Bicycle Liquidation, Inc., et al.,          )                      Case No. 18-80856
                                                )                      (Jointly Administered)
                                                )
                 Debtors.                       )
 _____________________________________________________
                                           ____)

                                MONTHLY OPERATING REPORT

                           August 2019(see
 Month:                                              Date Filed:                 September 18, 2019
                           Footnote #1)

 Line of Business:          Wholesaler/Retailer NAICS Code:                     423910 / 451110


In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of
perjury that I have examined the following monthly operating report and the accompanying
attachments, and to the best of my knowledge, these documents are true, correct and complete.


 Responsible Party:



 By: ________________________________
      Kenneth R. Taylor , JR. , Vice President - Accounting




  _______________________
[1]
   The Debtors in this case, along with each Debtor’s case number, are: (i) AE Bicycle Liquidation, Inc.
(formerly known as Advanced Sports Enterprises, Inc.), Case No. 18-80856; (ii) AI Bicycle Liquidation,
Inc. (formerly known as Advanced Sports, Inc.), Case No. 18-80857; (iii) Performance Direct, Inc., Case
No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v) Nashbar Direct, Inc., Case No. 18-80859.




                                                         1
                  Case 18-80856   Doc 1091    Filed 09/18/19     Page 2 of 29


Dated:   September 18, 2019                  Respectfully submitted,

                                             NORTHEN BLUE LLP

                                             /s/ John A. Northen
                                             John A. Northen
                                             North Carolina State Bar No. 6789
                                             jan@nbfirm.com
                                             Vicki L. Parrott
                                             North Carolina State Bar No. 25449
                                             vlp@nbfirm.com
                                             John Paul H. Cournoyer
                                             North Carolina State Bar No. 42224
                                             jpc@nbfirm.com
                                             1414 Raleigh Road, Suite 435
                                             Chapel Hill, North Carolina 27517
                                             Telephone: (919) 968-4441

                                             FLASTER/GREENBERG P.C.
                                             William J. Burnett (PA Bar No. 75975)
                                             (pro hac vice)
                                             Harry J. Giacometti (PA Bar No. 55861)
                                             (pro hac vice)
                                             Damien Nicholas Tancredi (PA Bar No. 308317)
                                             (pro hac vice)
                                             1835 Market Street, Suite 1050
                                             Philadelphia, PA 19103
                                             (215) 279-9383 Telephone
                                             (215) 279-9394 Facsimile
                                             william.burnett@flastergreenberg.com

                                             COUNSEL FOR THE
                                             DEBTORS-IN-POSSESSION




                                             2
                           Case 18-80856               Doc 1091            Filed 09/18/19           Page 3 of 29


QUESTIONNAIRE: (All questions to be answered on behalf of the debtors.)                                 YES     NO
1.     Is the business still operating?                                                                          X
2.     Have you paid all your bills on time this month?                                                  X
3.     Did you pay your employees on time?                                                               X
4.     Have you deposited all the receipts for your business into the DIP account this month?            X
5.     Have you filed all of your tax returns and paid all of your taxes this month                      X
6.     Have you timely filed all other required government filings?                                      X
7.     Have you paid all of your insurance premiums this month?                                          X
8.     Do you plan to continue to operate the business next month?                                                 X
9.     Are you current on your Chapter 11 quarterly fee payment?                                         X
10.    Have you paid anything to your attorney or other professional this month?                         X
11.    Did you have any unusual or significant unanticipated expenses this month?                                  X
       Has the business sold any goods or provided services or transferred any assets to any business
12.   related to the DIP in any way?
                                                                                                                   X   See Footnote 2

13.    Do you have any bank accounts open other than the DIP account?                                    X             See Footnote 3
14.    Have you sold any assets other than inventory this month?                                                   X   See Footnote 4
15.    Did any insurance company cancel your policy this month?                                                    X   See Footnote 7
16.    Have you borrowed money from anyone this month?                                                             X
17.    Have you paid any bills you owed before you filed bankruptcy?                                     X             See Footnote 5


                                                          Taxes

                                                                                                        YES     NO
Do you have any past due tax returns or past due post-petition tax obligations?                                  X

If yes, please provide a written explanation including when such returns will be filed, or when such
payments will be made and the source of the funds for the payment.




                                                  (Exhibit A)
                                             Summary of Cash on Hand

Cash on hand at start of month                                                                                              12,800,729
Cash on hand at end of month                                                                                                13,029,919
Please provide the total amount of cash currently available to you                                      TOTAL               13,029,919
                                                                                                                       See Footnote 6




                                                                          3
            Case 18-80856         Doc 1091   Filed
                                        (Exhibit B) 09/18/19          Page 4 of 29
                                             Income

Please separately list all of the income you received for the month. The list should include all
income from cash and credit transactions. A summary statement of income and expenses may be
submitted with the prior approval of the Bankruptcy Administrator.

   See Supplementary Schedule B




                                Total Income                                             428,931




                                            Expenses

Please separately list all expenses paid by cash or by check from your bank accounts this month.
Include the date paid, who was paid the money, the purpose and the amount. A summary
statement of income and expenses may be submitted with the prior approval of the Bankruptcy
Administrator.
     Date              Recipient                        Purpose                         Amount
                     See Supplementary
                     Schedule C


                               Total Expenses                                            273,718


                                       Cash Profit (Loss)

Income for the month (total from Exhibit B)                                               428,931
Expenses for the month (Total from Exhibit C)                                             273,718
Cash Profit (Loss) for the Month                                                          155,213




                                                4
             Case 18-80856           Doc 1091      Filed 09/18/19       Page 5 of 29

                                            (Exhibit C)
                                            Unpaid Bills

Please attach a list of all debts (including taxes) which you have incurred since the date you filed
bankruptcy but have not paid. The list must include the date the debt was incurred, who is owed
the money, the purpose of the debt and when the debt is due. A summary statement of accounts
payable, with aging information, may be submitted with the prior approval of the Bankruptcy
Administrator. All unpaid non-trade payables must be listed separately in detail.

                 Total Payables                   Schedule D                                2,628,294
                                                  Schedule E                                   84,294
                         See Supplementary Schedules D & E for details

                                          (Exhibit D)
                                       Money Owed to You

Please attach a list of all amounts owed to you by your customers for work you have done or the
merchandise you have sold. You should show who owes you money, how much is owed and when
payment is due. A summary statement of accounts receivable, with aging information, may be
submitted with the prior approval of the Bankruptcy Administrator. All unpaid non-trade
receivables must be listed separately in detail.

                 Total Receivables                Schedule F                                    1,009
                                                  Schedule G                                      -
                         See Supplementary Schedules F & G for details

                                           (Exhibit E)
                                       Banking Information


Please attach a copy of your latest bank statement for every account you have as of the date of this
financial report or had during the period covered by this report, with the account number redacted.


                                             (Exhibit F)
                                             Employees

Number of employees when the case was filed.                                                    1,856
Number of employees as of the date of this monthly report.                                          7




                                                  5
               Case 18-80856             Doc 1091          Filed 09/18/19           Page 6 of 29
                                                  (Exhibit G)
                                                Professional Fees
 Bankruptcy related:
 List all professional fees related to the bankruptcy case paid during this reporting period.
 Clear Thinking Group LLC                                                                                         -
 Cooley LLP                                                                                                       -
 Flaster/Greenburg P.C.                                                                                           -
 Northern Blue LLP                                                                                                -
 Province, Inc                                                                                                    -
 Waldrep LLP                                                                                                      -
 Total paid to professionals this period                                                                          -
 Total professional fees relating to the bankruptcy case paid since the filing of
the case.                                                                                                 2,710,957

 Non-Bankruptcy related:
 List all professional fees paid not relating to the bankruptcy case during this reporting period.




Total paid to professionals this period                                                                             0
Total professional fees not relating to the bankruptcy case paid since the                                        216

                                                      Additional Information

Please attach all financial reports including income statement, balance sheet, statement of cash
flows, and statement of shareholders/partner’s equity which you prepare internally.

Please add any information, such as a report of activities, which would assist a reasonably
informed reviewer to fully understand the status of this case.

                                               Report of Activities
See Supplementary Schedules H - J
1) November 2018 report note :The PBS Direct disbursement of $1,658,222 and the ASI
disbursement of $550,699 on 11/21/2018 to Wells Fargo Bank were erroneously credited by the
bank and were corrected at the end of November 2018. These erroneous disbursements were not
included in the expense total.

Footnotes:

1: For the purposes of the Monthly Operating Report : the reporting period for AI Bicycle Liquidation, Inc is on a
calendar basis. The other entities are reported on a retail calendar basis. For this Monthly Operating Report, AI
Bicycle Liquidation, Inc. is from 8/01/2019 thru the period ending 8/31/2019 and all other entities are from 8/04/2019
thru the period ending 8/31/2019.
2: The debtors are transferring assets amongst themselves in the normal course of business. No assets are being
transferred from the debtors to non-debtor entities.
3. The bankruptcy court has authorized the debtors to utilize the existing deposit accounts without opening new DIP
deposit accounts.
4: Warehouse fixtures are being sold per Docket #569.

5: The only pre-petition payments that were made were those that were approved by the Court and outlined in the First
Day Motions.
6: A reconciliation of the book cash balance to the cash balance per the bank statements is shown in Supplementary
Schedule A.
7: Company unable to renew product liability insurance in February 2019
                                                          6
                    Case 18-80856      Doc 1091     Filed 09/18/19    Page 7 of 29


AE Bicycle Liquidation, Inc., et al.
Monthly Operating Report - Supplementary Schedules
For the Period: AI Bicycle Liquidation - 8/01/2019 thru 8/31/19 all other entities - 8/04/19 thru 8/31/19



                Supplemental Schedules to the August 2019
                       Monthly Operating Report




                                                   7
                                 Case 18-80856             Doc 1091          Filed 09/18/19          Page 8 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule A

Book to Bank Cash Reconciliation & Bank Balances

As of: AI Bicycle Liquidation 8/31/19 all other entities 08/31/19

                                 Performance                 Bitech        Nashbar          Total PBS        ASE         ASI       Grand Total
Book Cash                                       (21,023)      (12,427)                (5)        (33,455)   13,063,374         -    13,029,919
Outstanding Checks                               21,023        12,427                  5          33,455           -           -        33,455
Deposits in Transit                                 -             -               -                  -                         -           -
Other/Timing                                        -             -               -                  -             -           -           -
Bank Cash                                           -             -               -                  -      13,063,374         -    13,063,374


Bank Balances

                                                                                            July           July
    Institution Name             Account Name          Account No.        Account Type Ending Balance Ending Balance
Wells Fargo            Performance CDA                    1448           Disbursement             -              -
Wells Fargo            Performance DIP CDA               6977 *          Disbursement             -              -
Wells Fargo            Performance Deposit                7125           Depository               -              -
Wells Fargo            ASE Master                         2184           Operating          8,627,403      8,941,694
Wells Fargo            ASE Consolidated Depository        6874           Depository               -              -
Wells Fargo            Cash Collateral                     NA            Operating                -              -
Wells Fargo            ASE DIP Utilities Escrow          9816 **         Escrow               155,399        155,347
Wells Fargo            ASE DIP Professional Fees Escrow 5880 **          Escrow             1,082,387      1,082,387
Wells Fargo            ASE DIP Admin Expense Escrow     3298 ***         Escrow             2,953,945      2,883,945
Wells Fargo            Performance Customer Service       8653           Disbursement             -              -
Wells Fargo            Performance Payroll                8632           Payroll                  -              -
Meta Bank              Performance Payroll                7407           Payroll                  -              -
Pioneer                Call Center PBS Deposits           5429           Depository               -              -
Wells Fargo            Bitech CDA                         1464           Disbursement             -              -
Wells Fargo            Bitech Deposit                     7133           Depository               -              -
Wells Fargo            Bitech DIP CDA                    8940 *          Disbursement             -              -
Wells Fargo            Nashbar CDA                        1642           Disbursement             -              -
Wells Fargo            Nashbar Deposit                    7041           Depository               -              -
Wells Fargo            Nashbar DIP CDA                   0912 *          Disbursement             -              -
Huntington             Nashbar Ohio Deposits              1381           Depository               -              -
Pioneer                WV Call Center Deposits            7389           Depository               -              -
Wells Fargo            ASI CDA                            4506           Disbursement             -              -
Wells Fargo            ASI Payroll                        5208           Payroll                  -              -
Wells Fargo            ASI Depository                     0805           Depository               -              -
Wells Fargo            ASI DIP CDA                       0989 *          Disbursement             -              -
Wells Fargo            ASI EUR                            0890           Disbursement             -              -
1st Bank               Bitech Store Deposits              9316           Depository               -              -
1st Bank               Bitech Store Deposits              9492           Depository               -              -
5th 3rd                Bitech Store Deposits              3107           Depository               -              -
5th 3rd                Bitech Store Deposits              2462           Depository               -              -
5th 3rd                Bitech Store Deposits              5550           Depository               -              -
Bank of America        Bitech Store Deposits              7207           Depository               -              -
Bank of America        Bitech Store Deposits              9463           Depository               -              -
Bank of America        Bitech Store Deposits              6469           Depository               -              -
Bank of America        Bitech Store Deposits              6508           Depository               -              -
Bank of America        Bitech Store Deposits              3019           Depository               -              -
Bank of America        Bitech Store Deposits              3051           Depository               -              -
Bank of America        Bitech Store Deposits              3174           Depository               -              -
Bank of America        Bitech Store Deposits              3955           Depository               -              -
Bank of America        Bitech Store Deposits              3968           Depository               -              -
Bank of America        Bitech Store Deposits              4488           Depository               -              -
Bank of America        Bitech Store Deposits              6797           Depository               -              -
Bank of America        Bitech Store Deposits              5650           Depository               -              -
Bank of America        Bitech Store Deposits              5663           Depository               -              -

                                                                            8
                                 Case 18-80856            Doc 1091       Filed 09/18/19   Page 9 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule A

Book to Bank Cash Reconciliation & Bank Balances

As of: AI Bicycle Liquidation 8/31/19 all other entities 08/31/19

Bank of America        Bitech Store Deposits                 6099    Depository           -            -
Bank of America        Bitech Store Deposits                 7661    Depository           -            -
Bank of America        Bitech Store Deposits                 276     Depository           -            -
Bank of America        Bitech Store Deposits                 1773    Depository           -            -
Bank of America        Bitech Store Deposits                 5735    Depository           -            -
Bank of America        Bitech Store Deposits                 5748    Depository           -            -
Bank of the West       Bitech Store Deposits                 1964    Depository           -            -
BB&T                   Bitech Store Deposits                 2808    Depository           -            -
Byline Bank            Bitech Store Deposits                 6630    Depository           -            -
Capital One            Bitech Store Deposits                8194-0   Depository           -            -
Capital One            Bitech Store Deposits                0123-7   Depository           -            -
Chase Bank             Bitech Store Deposits                 0577    Depository           -            -
Chase Bank             Bitech Store Deposits                 7777    Depository           -            -
Dollar Bank            Bitech Store Deposits                 4959    Depository           -            -
Harris                 Bitech Store Deposits                 0968    Depository           -            -
Huntington             Bitech Store Deposits                 0281    Depository           -            -
Key Bank               Bitech Store Deposits                 0204    Depository           -            -
Columbia Bank          Bitech Store Deposits                 2857    Depository           -            -
PNC                    Bitech Store Deposits                 2958    Depository           -            -
TCF Bank               Bitech Store Deposits                 3773    Depository           -            -
TD Bank                Bitech Store Deposits                 1441    Depository           -            -
United Business Bank   Bitech Store Deposits                 8139    Depository           -            -
US Bank                Bitech Store Deposits                 9883    Depository           -            -
US Bank                Bitech Store Deposits                 4415    Depository           -            -
Sandy Spring Bank      Bitech Store Deposits                 0275    Depository           -            -
Wells Fargo            Bitech Store Deposits                 5522    Depository           -            -
Wells Fargo            Bitech Store Deposits                 5530    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1371    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1389    Depository           -            -
Wells Fargo            Bitech Store Deposits                 3387    Depository           -            -
Wells Fargo            Bitech Store Deposits                 2235    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1397    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1405    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1413    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1421    Depository           -            -
Wells Fargo            Bitech Store Deposits                 3318    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1439    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1447    Depository           -            -
Wells Fargo            Bitech Store Deposits                 3326    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1454    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1462    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1470    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1504    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1512    Depository           -            -
Wells Fargo            Bitech Store Deposits                 1520    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7360    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7378    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7386    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7394    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7402    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7410    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7428    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7436    Depository           -            -
Wells Fargo            Bitech Store Deposits                 7444    Depository           -            -
         Total                                                                     12,819,135   13,063,374


                                                                        9
                                Case 18-80856            Doc 1091         Filed 09/18/19          Page 10 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule A

Book to Bank Cash Reconciliation & Bank Balances

As of: AI Bicycle Liquidation 8/31/19 all other entities 08/31/19


Beginning Balance                                                                          12,738,189       12,819,135
Change In Cash                                                                                 80,946          244,239
Ending Balance                                                                             12,819,135       13,063,374

* Four new bank accounts were opened (Wells Fargo 6977, 8940, 0912, & 0989) for DIP disbursements
* Two bank accounts were closed (Pioneer 5429 & 7389); WVa accounts no longer needed with closing of Call Center
** Two new bank accounts were opened (Wells Fargo 9816 & 5880) for the escrow of Utilities and Professional Fees
*** One new bank account was opened (Wells Fargo 3298) for the escrow of Adminitrative Expense Claims




                                                                         10
                             Case 18-80856      Doc 1091      Filed 09/18/19       Page 11 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule B

Receipts Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19

Performance:
                                     Nashbar
                   Bitech Deposits   Deposits          Performance Deposits             ASE Deposits
                   Account Ending Account Ending         Account Ending                Account Ending
       Date             7133          7041                    7125                         2184             Total
        8/7/2019              -               -                      75,239                             -      75,239
       8/21/2019              -           36,931                         -                              -      36,931
       8/28/2019              -               -                     156,946                             -     156,946
       8/29/2019              -               -                     238,288                             -     238,288

Duplicate refund from Marsh & McLennon Agency; To be returned in September 2019:
      8/28/2019                                                        (78,473)                               (78,473)

Amounts reimbursed from Bikeco per Transition Agreement:




     Total                     -            36,931                     392,000                          -     428,931

ASI:
                                                                                        ASI Deposits
       Date                                                                        Account Ending    0805   Total




                                                                              Petty Cash                            -
                   Amount Reimbursed to Bikeco per Transition Service Agreement
     Total                                                                                                          -

                                                                                        Grand Total           428,931




                                                             11
                           Case 18-80856                  Doc 1091      Filed 09/18/19      Page 12 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule C

Disbursements Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19

       Date            Entity                          Category                             Payee           Amount
8/6/2019          PBS Direct      Insurance                              MARSH & McLENNAN AGENCY              132,750
8/9/2019          PBS Direct      Other                                  XTRA LEASE LLC                         1,913
8/12/2019         PBS Direct      Finance Fees                           WELLS FARGO BANK                          890
8/13/2019         PBS Direct      Benefits                               VIBE HCM, INC                         23,326
8/14/2019         PBS Direct      Insurance                              MARSH & McLENNAN AGENCY                5,341
8/20/2019         PBS Direct      Insurance                              MARSH & McLENNAN AGENCY               20,133
8/21/2019         PBS Direct      Other                                  IRON MOUNTAIN                             936
8/23/2019         PBS Direct      IT Systems                             DATA STORAGE CORPORATION               4,437
8/23/2019         PBS Direct      IT Systems                             IBM CORPORATION                        6,960
8/23/2019         PBS Direct      Other                                  TOM GHAN                                  250
8/27/2019         PBS Direct      Benefits                               VIBE HCM, INC                         14,894
Total PBS Direct DIP CDA- Account Ending 6977                                                                 211,830

No Activity

Total PBS Direct CDA- Account Ending 1448                                                                          -

7/24/2019         Bitech           Other                                 UNCLAIMED RECOVERIES LLC                  536
8/6/2019          Bitech           Benefits                              VIBE HCM, INC                           8,787
8/9/2019          Bitech           Utilities                             PNM                                       599
8/9/2019          Bitech           Utilities                             SOUTHERN CALIFORNIA EDISON              1,263
8/9/2019          Bitech           Utilities                             WINDSTREAM                             27,837
8/12/2019         Bitech           Finance Fees                          WELLS FARGO BANK                        1,015
8/20/2019         Bitech           Benefits                              VIBE HCM, INC                           7,123
8/23/2019         Bitech           Utilities                             GEORGIA NATURAL GAS                     1,409
8/23/2019         Bitech           Other                                 RAYMOND DIAZ                            1,500
Total Bitech DIP CDA - Account Ending 8940                                                                      50,070

No Activity

Total Bitech CDA - Account Ending 1464                                                                             -

8/12/2019        Nashbar          Finance Fees                           WELLS FARGO BANK                          575
Total Nashbar DIP CDA - Account Ending 0912                                                                        575

No Activity

Total Nashbar CDA - Account Ending 1642                                                                            -

8/2/2019          ASI                  Temp Help                         SOPHIE TRAN                             3,600
8/12/2019         ASI                  Bank Fees                         WELLS FARGO CAPITAL FINANCE               584
8/16/2019         ASI                  Reimbursement                     BIKECO LLC                             12,557




Total ASI - Account Ending 4506, 5208, & 0989                                                                   16,741

Disbursements Reimbursed from Bikeco per Transition Service Agreement (Doc #502)                                (5,551)

Net ASI Disbursements                                                                                           11,190

No Activity

Total ASE - Cash Collateral Account                                                                                -

No Activity


                                                                       12
                           Case 18-80856               Doc 1091        Filed 09/18/19      Page 13 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule C

Disbursements Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19

       Date            Entity                     Category                                 Payee           Amount
Total ASE DIP - Administrative Expense Escrow Account Ending 3298                                                   -

No Activity



Total ASE DIP - Professional Fees Escrow Account Ending 5880                                                        -

8/12/2019         ASE                  Finance Fees                     WELLS FARGO BANK                            52

Total ASE DIP - Utilities Escrow Account Ending 9816                                                                52

Grand Total       to Schedule K                                                                               273,718




                                                                      13
                              Case 18-80856           Doc 1091         Filed 09/18/19           Page 14 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                  Vendor Name                        Amount ($)           Company Name            Due Date                   Category
ADVANCED SPORTS INC                                           476    PERFORMANCE DIRECT, INC.      6/26/2019   Inventory
ADVANCED SPORTS INC                                          (306)   PERFORMANCE DIRECT, INC.       2/8/2019   Inventory
ADVANCED SPORTS INC                                           127    PERFORMANCE DIRECT, INC.       3/2/2019   Inventory
ADVANCED SPORTS INC                                          (296)   PERFORMANCE DIRECT, INC.       3/7/2019   Inventory
CLEAR THINKING GROUP LLC                                  54,359     PERFORMANCE DIRECT, INC.       2/8/2019   Professional Fees
CLEAR THINKING GROUP LLC                                  36,282     PERFORMANCE DIRECT, INC.       3/7/2019   Professional Fees
CLEAR THINKING GROUP LLC                                  22,169     PERFORMANCE DIRECT, INC.       4/4/2019   Professional Fees
CLEAR THINKING GROUP LLC                                  17,299     PERFORMANCE DIRECT, INC.       5/9/2019   Professional Fees
CLEAR THINKING GROUP LLC                                  11,816     PERFORMANCE DIRECT, INC.       6/6/2019   Professional Fees
CLEAR THINKING GROUP LLC                                 125,504     PERFORMANCE DIRECT, INC.       9/3/2019   Professional Fees
COOLEY LLP                                               171,873     PERFORMANCE DIRECT, INC.       9/4/2019   Professional Fees
COOLEY LLP                                                10,061     PERFORMANCE DIRECT, INC.      6/10/2019   Professional Fees
COOLEY LLP                                                38,520     PERFORMANCE DIRECT, INC.      2/15/2019   Professional Fees
COOLEY LLP                                                59,360     PERFORMANCE DIRECT, INC.      3/20/2019   Professional Fees
COOLEY LLP                                                25,889     PERFORMANCE DIRECT, INC.      4/10/2019   Professional Fees
COOLEY LLP                                                14,784     PERFORMANCE DIRECT, INC.      5/22/2019   Professional Fees
EXPEDITORS INT'L                                            2,055    PERFORMANCE DIRECT, INC.     11/26/2018   Freight
EXPEDITORS INT'L                                            4,728    PERFORMANCE DIRECT, INC.     11/16/2018   Freight
FLASTER/GREENBERG                                           6,549    PERFORMANCE DIRECT, INC.      6/19/2019   Professional Fees
FLASTER/GREENBERG                                        112,610     PERFORMANCE DIRECT, INC.       9/3/2019   Professional Fees
FLASTER/GREENBERG                                           9,535    PERFORMANCE DIRECT, INC.       5/9/2019   Professional Fees
FLASTER/GREENBERG                                         60,715     PERFORMANCE DIRECT, INC.       3/7/2019   Professional Fees
FLASTER/GREENBERG                                         41,505     PERFORMANCE DIRECT, INC.      2/20/2019   Professional Fees
FLASTER/GREENBERG                                         22,986     PERFORMANCE DIRECT, INC.      4/17/2019   Professional Fees
FLEXENTIAL                                                  3,681    PERFORMANCE DIRECT, INC.      4/19/2019   IT Systems
FLEXENTIAL                                                    145    PERFORMANCE DIRECT, INC.      4/19/2019   IT Systems
FLEXENTIAL                                                  9,510    PERFORMANCE DIRECT, INC.      5/20/2019   IT Systems
FLEXENTIAL                                                    375    PERFORMANCE DIRECT, INC.      5/20/2019   IT Systems
FLEXENTIAL                                                  9,510    PERFORMANCE DIRECT, INC.      6/19/2019   IT Systems
FLEXENTIAL                                                    375    PERFORMANCE DIRECT, INC.      6/19/2019   IT Systems
GROUP TRANSPORTATION SERVICES                                 411    PERFORMANCE DIRECT, INC.       2/5/2019   Freight
HEWLETT-PACKARD FINANCIAL                                       19   PERFORMANCE DIRECT, INC.      1/12/2019   Finance Fees
HEWLETT-PACKARD FINANCIAL                                       19   PERFORMANCE DIRECT, INC.      1/12/2019   Finance Fees
HEWLETT-PACKARD FINANCIAL                                       24   PERFORMANCE DIRECT, INC.      1/18/2019   Finance Fees
HEWLETT-PACKARD FINANCIAL                                       57   PERFORMANCE DIRECT, INC.      1/22/2019   Finance Fees
HEWLETT-PACKARD FINANCIAL                                       57   PERFORMANCE DIRECT, INC.      1/22/2019   Finance Fees
HEWLETT-PACKARD FINANCIAL                                       42   PERFORMANCE DIRECT, INC.       2/4/2019   Finance Fees
HEWLETT-PACKARD FINANCIAL                                       57   PERFORMANCE DIRECT, INC.      2/21/2019   Finance Fees
HEWLETT-PACKARD FINANCIAL                                       57   PERFORMANCE DIRECT, INC.      2/21/2019   Finance Fees
KURTZMAN CARSON CONSULTANTS                               47,984     PERFORMANCE DIRECT, INC.      7/24/2019   Other
KURTZMAN CARSON CONSULTANTS                               44,735     PERFORMANCE DIRECT, INC.      8/30/2019   Other
MARSH & McLENNAN AGENCY                                   11,240     PERFORMANCE DIRECT, INC.      9/13/2019   Insurance
MICROSOFT LICENSING GP                                     (2,492)   PERFORMANCE DIRECT, INC.      4/11/2019   IT Systems
MICROSOFT LICENSING GP                                       (558)   PERFORMANCE DIRECT, INC.      5/12/2019   IT Systems
MICROSOFT LICENSING GP                                      2,492    PERFORMANCE DIRECT, INC.      4/11/2019   IT Systems
MICROSOFT LICENSING GP                                        558    PERFORMANCE DIRECT, INC.      5/12/2019   IT Systems
MORAY PROPERTIES                                                67   PERFORMANCE DIRECT, INC.       9/1/2019   Rent
MORAY PROPERTIES                                                65   PERFORMANCE DIRECT, INC.       9/1/2019   Rent
MORAY PROPERTIES                                                84   PERFORMANCE DIRECT, INC.       9/1/2019   Rent
NORTHEN BLUE L.L.P.                                       26,537     PERFORMANCE DIRECT, INC.      2/28/2019   Professional Fees
NORTHEN BLUE L.L.P.                                      107,605     PERFORMANCE DIRECT, INC.       9/3/2019   Professional Fees
NORTHEN BLUE L.L.P.                                       31,376     PERFORMANCE DIRECT, INC.       2/1/2019   Professional Fees
NORTHEN BLUE L.L.P.                                       16,333     PERFORMANCE DIRECT, INC.      3/28/2019   Professional Fees
NORTHEN BLUE L.L.P.                                         7,229    PERFORMANCE DIRECT, INC.       6/5/2019   Professional Fees
NORTHEN BLUE L.L.P.                                         9,470    PERFORMANCE DIRECT, INC.      4/24/2019   Professional Fees
PROVINCE, INC.                                            22,203     PERFORMANCE DIRECT, INC.      2/14/2019   Professional Fees

                                                                       14
                              Case 18-80856           Doc 1091          Filed 09/18/19           Page 15 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                  Vendor Name                        Amount ($)             Company Name           Due Date                   Category
PROVINCE, INC.                                            31,694      PERFORMANCE DIRECT, INC.      3/20/2019   Professional Fees
PROVINCE, INC.                                            13,632      PERFORMANCE DIRECT, INC.      4/10/2019   Professional Fees
PROVINCE, INC.                                              9,475     PERFORMANCE DIRECT, INC.      5/22/2019   Professional Fees
PROVINCE, INC.                                              6,210     PERFORMANCE DIRECT, INC.      6/13/2019   Professional Fees
RAYMOND LEASING CORPORATION                                     97    PERFORMANCE DIRECT, INC.       2/5/2019   Other
RAYMOND LEASING CORPORATION                                   112     PERFORMANCE DIRECT, INC.       2/5/2019   Other
RAYMOND LEASING CORPORATION                                   441     PERFORMANCE DIRECT, INC.      2/10/2019   Other
RAYMOND LEASING CORPORATION                                   312     PERFORMANCE DIRECT, INC.      2/10/2019   Other
RAYMOND LEASING CORPORATION                                   622     PERFORMANCE DIRECT, INC.      2/15/2019   Other
RAYMOND LEASING CORPORATION                                   361     PERFORMANCE DIRECT, INC.      2/25/2019   Other
RAYMOND LEASING CORPORATION                                   483     PERFORMANCE DIRECT, INC.       3/5/2019   Other
RAYMOND LEASING CORPORATION                                   558     PERFORMANCE DIRECT, INC.       3/5/2019   Other
RAYMOND LEASING CORPORATION                                 1,166     PERFORMANCE DIRECT, INC.      3/15/2019   Other
SOLID COMMERCE                                                850     PERFORMANCE DIRECT, INC.      2/15/2019   Other
STRATEGIC SPORTS                                            8,864     PERFORMANCE DIRECT, INC.      11/2/2018   Inventory
SWEET SPRINGS VALLEY WATER CO                                   18    PERFORMANCE DIRECT, INC.      1/25/2019   Other
SWEET SPRINGS VALLEY WATER CO                                  (12)   PERFORMANCE DIRECT, INC.      1/18/2019   Other
SWEET SPRINGS VALLEY WATER CO                                  (18)   PERFORMANCE DIRECT, INC.       2/1/2019   Other
THE FINLEY GROUP                                            4,400     PERFORMANCE DIRECT, INC.       9/3/2019   Rent
TIME WARNER CABLE                                              (30)   PERFORMANCE DIRECT, INC.       7/7/2019   Utilities
TOM GHAN                                                      375     PERFORMANCE DIRECT, INC.      8/30/2019   Other
UPS/UPS SCS CHARLOTTE                                       5,233     PERFORMANCE DIRECT, INC.       3/6/2019   Freight
UPS/UPS SCS CHARLOTTE                                     13,264      PERFORMANCE DIRECT, INC.      3/13/2019   Freight
UPS/UPS SCS CHARLOTTE                                       6,213     PERFORMANCE DIRECT, INC.      2/25/2019   Freight
UPS/UPS SCS CHARLOTTE                                       3,724     PERFORMANCE DIRECT, INC.      3/27/2019   Freight
UPS/UPS SCS CHARLOTTE                                       2,978     PERFORMANCE DIRECT, INC.       4/3/2019   Freight
UPS/UPS SCS CHARLOTTE                                      (3,060)    PERFORMANCE DIRECT, INC.      4/10/2019   Freight
UPS/UPS SCS CHARLOTTE                                         156     PERFORMANCE DIRECT, INC.      4/17/2019   Freight
US CUSTOMS & BORDER PROTECTION                              2,719     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                              2,612     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                              3,217     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                              1,440     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                              3,676     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                              2,007     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                                230     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                                192     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                              2,797     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
US CUSTOMS & BORDER PROTECTION                                930     PERFORMANCE DIRECT, INC.     12/21/2018   Freight
VERTEX INC.                                               13,808      PERFORMANCE DIRECT, INC.     10/30/2018   IT Systems
VERTEX INC.                                               16,413      PERFORMANCE DIRECT, INC.     10/30/2018   IT Systems
VISTA OUTDOOR SALES LLC                                         20    PERFORMANCE DIRECT, INC.       2/4/2017   Inventory
WALDREP, LLP                                              13,986      PERFORMANCE DIRECT, INC.      3/27/2019   Professional Fees
WALDREP, LLP                                                6,114     PERFORMANCE DIRECT, INC.      3/28/2019   Professional Fees
WALDREP, LLP                                                2,655     PERFORMANCE DIRECT, INC.      6/17/2019   Professional Fees
WALDREP, LLP                                                1,306     PERFORMANCE DIRECT, INC.      2/25/2019   Professional Fees
WALDREP, LLP                                                5,247     PERFORMANCE DIRECT, INC.      5/22/2019   Professional Fees
WALDREP, LLP                                                4,017     PERFORMANCE DIRECT, INC.      4/18/2019   Professional Fees
WELLS FARGO VENDOR                                            141     PERFORMANCE DIRECT, INC.      2/19/2019   Other
WELLS FARGO VENDOR                                          1,103     PERFORMANCE DIRECT, INC.      2/28/2019   Other
ZOHO CORPORATION                                            8,462     PERFORMANCE DIRECT, INC.      11/2/2018   IT Systems
AARON K. PICKRELL                                               81    BITECH, INC.                 11/16/2016   Other
ACADIA REALTY LTD PARTNERSHIP                                 423     BITECH, INC.                  6/25/2019   Rent
ACADIA REALTY LTD PARTNERSHIP                             18,161      BITECH, INC.                  11/1/2018   Rent
ACADIA REALTY LTD PARTNERSHIP                              (9,080)    BITECH, INC.                 11/16/2018   Rent
AIRPORT ASSOCIATES LP                                     17,504      BITECH, INC.                  11/1/2018   Rent
AIRPORT ASSOCIATES LP                                      (8,752)    BITECH, INC.                 11/16/2018   Rent

                                                                        15
                              Case 18-80856           Doc 1091          Filed 09/18/19     Page 16 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                  Vendor Name                        Amount ($)             Company Name     Due Date                  Category
ALDERWOOD TOWNE CENTER                                      1,092     BITECH, INC.            6/25/2019   Rent
ALDERWOOD TOWNE CENTER                                     (7,290)    BITECH, INC.           11/16/2018   Rent
ALDERWOOD TOWNE CENTER                                     14,581     BITECH, INC.            11/1/2018   Rent
ALICIA CENTER COMPANY                                     (13,988)    BITECH, INC.           11/16/2018   Rent
ALICIA CENTER COMPANY                                      27,977     BITECH, INC.            11/1/2018   Rent
AMCAP AUSTIN BLUFFS LLC                                    15,798     BITECH, INC.            11/1/2018   Rent
AMCAP AUSTIN BLUFFS LLC                                    (7,899)    BITECH, INC.           11/16/2018   Rent
APTOS, INC.                                               106,182     BITECH, INC.            10/1/2018   IT Systems
APTOS, INC.                                              (106,182)    BITECH, INC.            2/21/2019   IT Systems
APTOS, INC.                                                 2,032     BITECH, INC.            11/6/2018   IT Systems
APTOS, INC.                                                (2,032)    BITECH, INC.            2/21/2019   IT Systems
ARAPAHOE VILLAGE                                              678     BITECH, INC.            6/19/2019   Rent
ARAPAHOE VILLAGE                                              582     BITECH, INC.            6/19/2019   Rent
ARAPAHOE VILLAGE                                          (12,379)    BITECH, INC.           11/16/2018   Rent
ARAPAHOE VILLAGE                                           (2,687)    BITECH, INC.            6/19/2019   Rent
ARAPAHOE VILLAGE                                           24,759     BITECH, INC.            11/1/2018   Rent
ARBOR VILLAGE PHASE II LTD                                 (9,780)    BITECH, INC.           11/16/2018   Rent
ARBOR VILLAGE PHASE II LTD                                 19,559     BITECH, INC.            11/1/2018   Rent
ARROYO PARKWAY SHOPPING CENTER                             (8,725)    BITECH, INC.           11/16/2018   Rent
ARROYO PARKWAY SHOPPING CENTER                             17,451     BITECH, INC.            11/1/2018   Rent
ASVRF DUBLIN PLACE, LP                                        606     BITECH, INC.            6/25/2019   Rent
ASVRF DUBLIN PLACE, LP                                     17,202     BITECH, INC.            11/1/2018   Rent
ASVRF DUBLIN PLACE, LP                                     (8,601)    BITECH, INC.           11/16/2018   Rent
AT CASTLETON IN OWNER,LLC                                  (6,982)    BITECH, INC.           11/16/2018   Rent
AT CASTLETON IN OWNER,LLC                                  13,964     BITECH, INC.            11/1/2018   Rent
AUS SACRAMENTO MC LOCKBOX                                      (94)   BITECH, INC.           12/19/2018   Other
BAILEY'S CROSSROADS LLLP                                   18,570     BITECH, INC.            11/1/2018   Rent
BAILEY'S CROSSROADS LLLP                                   (9,285)    BITECH, INC.           11/16/2018   Rent
BIGGI INVESTMENT COMPANY                                   (6,158)    BITECH, INC.           11/16/2018   Rent
BIGGI INVESTMENT COMPANY                                   12,315     BITECH, INC.            11/1/2018   Rent
BLOOMFIELD PARK CENTER LLC                                  7,536     BITECH, INC.            11/1/2018   Rent
BLOOMFIELD PARK CENTER LLC                                       4    BITECH, INC.            4/22/2019   Rent
BLOOMFIELD PARK CENTER LLC                                    751     BITECH, INC.            4/22/2019   Rent
BLOOMFIELD PARK CENTER LLC                                 (3,768)    BITECH, INC.           11/16/2018   Rent
BRAYER LLC                                                (11,598)    BITECH, INC.           11/16/2018   Rent
BRAYER LLC                                                 23,197     BITECH, INC.            11/1/2018   Rent
BRIXMOR HERITAGE SQUARE, LLC                               12,524     BITECH, INC.            11/1/2018   Rent
BRIXMOR HERITAGE SQUARE, LLC                               (6,262)    BITECH, INC.           11/16/2018   Rent
BRODIE OAKS SHOPPING CENTER                                13,347     BITECH, INC.            11/1/2018   Rent
BRODIE OAKS SHOPPING CENTER                                (6,673)    BITECH, INC.           11/16/2018   Rent
BUTTERFIELD-HIGHLAND 1031LLC                                 (731)    BITECH, INC.            6/25/2019   Rent
BUTTERFIELD-HIGHLAND 1031LLC                                 (656)    BITECH, INC.            4/22/2019   Rent
BUTTERFIELD-HIGHLAND 1031LLC                               (8,251)    BITECH, INC.           11/16/2018   Rent
BUTTERFIELD-HIGHLAND 1031LLC                               16,501     BITECH, INC.            11/1/2018   Rent
CAL-SORRENTO LTD                                            5,539     BITECH, INC.            11/1/2018   Rent
CAL-SORRENTO LTD                                           (2,770)    BITECH, INC.           11/16/2018   Rent
CAPITAL JTA LLC                                            16,864     BITECH, INC.            11/1/2018   Rent
CAPITAL JTA LLC                                            (8,432)    BITECH, INC.           11/16/2018   Rent
CAVENDER CHILDREN REAL ESTATE                              14,487     BITECH, INC.            11/1/2018   Rent
CAVENDER CHILDREN REAL ESTATE                              (7,464)    BITECH, INC.           11/16/2018   Rent
CEDAR-RIVERVIEW LP                                        (11,197)    BITECH, INC.           11/16/2018   Rent
CEDAR-RIVERVIEW LP                                         22,393     BITECH, INC.            11/1/2018   Rent
CHANNEL ISLANDS MARKETPLACE                                (4,611)    BITECH, INC.           11/16/2018   Rent
CHANNEL ISLANDS MARKETPLACE                                 9,222     BITECH, INC.            11/1/2018   Rent
CIRCLE PLAZA SHOPPING CENTER                               (4,411)    BITECH, INC.           11/16/2018   Rent
CIRCLE PLAZA SHOPPING CENTER                                8,822     BITECH, INC.            11/1/2018   Rent

                                                                        16
                              Case 18-80856           Doc 1091          Filed 09/18/19     Page 17 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                    Vendor Name                      Amount ($)             Company Name     Due Date                 Category
COLUMBIA SUTTON SQUARE, LLC                                   614     BITECH, INC.            6/25/2019   Rent
COLUMBIA SUTTON SQUARE, LLC                                    (64)   BITECH, INC.            2/26/2019   Rent
COLUMBIA SUTTON SQUARE, LLC                                     95    BITECH, INC.            3/26/2019   Rent
COLUMBIA SUTTON SQUARE, LLC                                    (61)   BITECH, INC.            3/26/2019   Rent
COLUMBIA SUTTON SQUARE, LLC                                     31    BITECH, INC.            3/26/2019   Rent
COLUMBIA SUTTON SQUARE, LLC                                (6,986)    BITECH, INC.           11/16/2018   Rent
COLUMBIA SUTTON SQUARE, LLC                                13,971     BITECH, INC.            11/1/2018   Rent
CPRK II, LP                                                10,833     BITECH, INC.            11/1/2018   Rent
CPRK II, LP                                                (5,416)    BITECH, INC.           11/16/2018   Rent
CROSSVILLE VILLAGE LLC                                      8,631     BITECH, INC.            11/1/2018   Rent
CROSSVILLE VILLAGE LLC                                     (4,316)    BITECH, INC.           11/16/2018   Rent
CULLIGAN OF SW IDAHO                                           (13)   BITECH, INC.            2/18/2019   Utilities
DDR PRADO LLC                                              14,775     BITECH, INC.            11/1/2018   Rent
DDR PRADO LLC                                                    9    BITECH, INC.            3/26/2019   Rent
DDR PRADO LLC                                              (7,388)    BITECH, INC.           11/16/2018   Rent
DOBBIN ROAD VENTURE LLC                                    (9,350)    BITECH, INC.           11/16/2018   Rent
DOBBIN ROAD VENTURE LLC                                         25    BITECH, INC.            3/14/2019   Rent
DOBBIN ROAD VENTURE LLC                                    18,700     BITECH, INC.            11/1/2018   Rent
DOOLITTLE GALLERY LLC                                       8,469     BITECH, INC.            11/1/2018   Rent
DOOLITTLE GALLERY LLC                                      (4,235)    BITECH, INC.           11/16/2018   Rent
EAST LIBERTY STATION ASSOCIATE                              7,430     BITECH, INC.            6/25/2019   Rent
EAST LIBERTY STATION ASSOCIATE                             (7,213)    BITECH, INC.           11/16/2018   Rent
EAST LIBERTY STATION ASSOCIATE                             14,427     BITECH, INC.            11/1/2018   Rent
EDWARDS RANCH PROPERTIES                                      941     BITECH, INC.            6/20/2019   Rent
EDWARDS RANCH PROPERTIES                                    1,431     BITECH, INC.            6/20/2019   Rent
EDWARDS RANCH PROPERTIES                                   (5,087)    BITECH, INC.           11/16/2018   Rent
EDWARDS RANCH PROPERTIES                                   10,174     BITECH, INC.            11/1/2018   Rent
EL CAMINO VILLAGE INC                                      22,690     BITECH, INC.            11/1/2018   Rent
EL CAMINO VILLAGE INC                                     (11,345)    BITECH, INC.           11/16/2018   Rent
FEDERAL REALTY INVESTMENT                                  (7,434)    BITECH, INC.           11/16/2018   Rent
FEDERAL REALTY INVESTMENT                                    (281)    BITECH, INC.            6/19/2019   Rent
FEDERAL REALTY INVESTMENT                                  39,742     BITECH, INC.            11/1/2018   Rent
FEDERAL REALTY INVESTMENT                                 (19,871)    BITECH, INC.           11/16/2018   Rent
FEDERAL REALTY INVESTMENT                                 (11,250)    BITECH, INC.           11/16/2018   Rent
FEDERAL REALTY INVESTMENT                                  (9,258)    BITECH, INC.           11/16/2018   Rent
FEDERAL REALTY INVESTMENT                                  22,500     BITECH, INC.            11/1/2018   Rent
FEDERAL REALTY INVESTMENT                                  18,516     BITECH, INC.            11/1/2018   Rent
FEDERAL REALTY INVESTMENT                                  14,867     BITECH, INC.            11/1/2018   Rent
FIRENZI PROPERTIES INC                                     12,015     BITECH, INC.            11/1/2018   Rent
FIRENZI PROPERTIES INC                                        300     BITECH, INC.            6/25/2019   Rent
FIRENZI PROPERTIES INC                                        183     BITECH, INC.            12/1/2018   Rent
FIRENZI PROPERTIES INC                                     (6,007)    BITECH, INC.           11/16/2018   Rent
FL MEDICAL DEVELOPMENT LLC                                 20,885     BITECH, INC.            11/1/2018   Rent
FL MEDICAL DEVELOPMENT LLC                                (10,442)    BITECH, INC.           11/16/2018   Rent
FOX PARTNERS LP                                            (8,192)    BITECH, INC.           11/16/2018   Rent
FOX PARTNERS LP                                            16,384     BITECH, INC.            11/1/2018   Rent
GKT UNIVERSITY PLAZA, LLC                                  10,060     BITECH, INC.            11/1/2018   Rent
GKT UNIVERSITY PLAZA, LLC                                  (5,030)    BITECH, INC.           11/16/2018   Rent
GLM SS, LLC.                                               17,428     BITECH, INC.            11/1/2018   Rent
GLM SS, LLC.                                               (8,714)    BITECH, INC.           11/16/2018   Rent
GRANITE TELECOMMUNICATIONS                                 19,716     BITECH, INC.            4/11/2019   Utilities
GRANITE TELECOMMUNICATIONS                                 17,341     BITECH, INC.            5/11/2019   Utilities
GRANITE TELECOMMUNICATIONS                                 10,382     BITECH, INC.            6/11/2019   Utilities
Greene Crossings LLC                                       (6,918)    BITECH, INC.           11/16/2018   Rent
Greene Crossings LLC                                       13,836     BITECH, INC.            11/1/2018   Rent
HAMILTON PLAZA INVESTORS LLC                                 (144)    BITECH, INC.            4/22/2019   Rent

                                                                        17
                              Case 18-80856           Doc 1091          Filed 09/18/19     Page 18 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                      Vendor Name                    Amount ($)             Company Name     Due Date                 Category
HAMILTON PLAZA INVESTORS LLC                              (16,717)    BITECH, INC.           11/16/2018   Rent
HAMILTON PLAZA INVESTORS LLC                               33,435     BITECH, INC.            11/1/2018   Rent
HAWKINS COMPANIES LLC                                      10,588     BITECH, INC.            11/1/2018   Rent
HAWKINS COMPANIES LLC                                        (145)    BITECH, INC.            2/23/2019   Rent
HAWKINS COMPANIES LLC                                        (162)    BITECH, INC.            2/23/2019   Rent
HAWKINS COMPANIES LLC                                      (5,294)    BITECH, INC.           11/16/2018   Rent
HESSLER PROPERTIES INC.                                    14,062     BITECH, INC.            11/1/2018   Rent
HESSLER PROPERTIES INC.                                    (7,031)    BITECH, INC.           11/16/2018   Rent
HH GOLDEN GATE LLC                                         17,862     BITECH, INC.            11/1/2018   Rent
HH GOLDEN GATE LLC                                              49    BITECH, INC.            4/10/2019   Rent
HH GOLDEN GATE LLC                                         (8,931)    BITECH, INC.           11/16/2018   Rent
HYPERCORE NETWORKS                                          3,286     BITECH, INC.            4/15/2019   Other
JENNIE RATLIFF                                              3,750     BITECH, INC.            11/1/2018   Rent
JENNIE RATLIFF                                                225     BITECH, INC.            6/19/2019   Rent
JENNIE RATLIFF                                             (1,875)    BITECH, INC.           11/16/2018   Rent
KAMG MANAGEMENT CORPORATION                                10,535     BITECH, INC.            11/1/2018   Rent
KAMG MANAGEMENT CORPORATION                                (5,267)    BITECH, INC.           11/16/2018   Rent
KIMCO REALTY CORPORATION                                  (10,473)    BITECH, INC.           11/16/2018   Rent
KIMCO REALTY CORPORATION                                   20,946     BITECH, INC.            11/1/2018   Rent
Kotis Properties Inc.                                      12,451     BITECH, INC.            11/1/2018   Rent
Kotis Properties Inc.                                         623     BITECH, INC.            6/24/2019   Rent
Kotis Properties Inc.                                      (6,226)    BITECH, INC.           11/16/2018   Rent
LAGUNA VILLAGE PARCEL A LLC                                17,871     BITECH, INC.            11/1/2018   Rent
LAGUNA VILLAGE PARCEL A LLC                                (8,936)    BITECH, INC.           11/16/2018   Rent
LAKEVIEW PLAZA (ORLAND) LLC                                11,344     BITECH, INC.            11/1/2018   Rent
LAKEVIEW PLAZA (ORLAND) LLC                                (5,672)    BITECH, INC.           11/16/2018   Rent
LINCOLN PROPERTIES                                          8,195     BITECH, INC.            11/1/2018   Rent
LINCOLN PROPERTIES                                         (4,097)    BITECH, INC.           11/16/2018   Rent
LTC VISTA LLC                                              (5,016)    BITECH, INC.           11/16/2018   Rent
LTC VISTA LLC                                              10,033     BITECH, INC.            11/1/2018   Rent
MADISON SUNRISE ASSOC. LLC                                 (6,739)    BITECH, INC.           11/16/2018   Rent
MADISON SUNRISE ASSOC. LLC                                 13,479     BITECH, INC.            11/1/2018   Rent
MAJID SHAHBAZ & NEGAR SHAHBAZ                              10,463     BITECH, INC.            11/1/2018   Rent
MAJID SHAHBAZ & NEGAR SHAHBAZ                              (5,231)    BITECH, INC.           11/16/2018   Rent
MALL 205 GRF2, LLC                                         (6,746)    BITECH, INC.           11/16/2018   Rent
MALL 205 GRF2, LLC                                         13,492     BITECH, INC.            11/1/2018   Rent
MALL OF GEORGIA CROSSING LLC                               16,523     BITECH, INC.            11/1/2018   Rent
MALL OF GEORGIA CROSSING LLC                               (8,261)    BITECH, INC.           11/16/2018   Rent
MB LIMITED PARTNERSHIP                                     (6,593)    BITECH, INC.           11/16/2018   Rent
MB LIMITED PARTNERSHIP                                     13,186     BITECH, INC.            11/1/2018   Rent
MEETUP, INC                                                     75    BITECH, INC.             1/3/2019   Marketing
MEETUP, INC                                                    (75)   BITECH, INC.             2/3/2019   Marketing
MEETUP, INC                                                    (75)   BITECH, INC.             2/3/2019   Marketing
METRIC REALTY                                              11,764     BITECH, INC.            11/1/2018   Rent
METRIC REALTY                                              (5,882)    BITECH, INC.           11/16/2018   Rent
MONTECITO MARKET PLACE ASSOC.                             (11,537)    BITECH, INC.           11/16/2018   Rent
MONTECITO MARKET PLACE ASSOC.                              23,075     BITECH, INC.            11/1/2018   Rent
MYAGI                                                       9,000     BITECH, INC.           12/21/2018   Other
Northwood Properties Ltd.                                  (9,822)    BITECH, INC.           11/16/2018   Rent
Northwood Properties Ltd.                                  19,643     BITECH, INC.            11/1/2018   Rent
NOVI TOWN CENTER INVESTORS LLC                             (6,030)    BITECH, INC.           11/16/2018   Rent
NOVI TOWN CENTER INVESTORS LLC                             12,059     BITECH, INC.            11/1/2018   Rent
NYBERG CENTERCAL LLC                                          277     BITECH, INC.            6/19/2019   Rent
NYBERG CENTERCAL LLC                                       13,432     BITECH, INC.            11/1/2018   Rent
NYBERG CENTERCAL LLC                                       (6,716)    BITECH, INC.           11/16/2018   Rent
OAK VALLEY CENTRE LLC                                      10,398     BITECH, INC.            11/1/2018   Rent

                                                                        18
                              Case 18-80856           Doc 1091          Filed 09/18/19     Page 19 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                    Vendor Name                      Amount ($)             Company Name     Due Date                 Category
OAK VALLEY CENTRE LLC                                      (5,199)    BITECH, INC.           11/16/2018   Rent
OFFICEMAX NORTH AMERICA, INC.                              23,581     BITECH, INC.            11/1/2018   Rent
OFFICEMAX NORTH AMERICA, INC.                             (11,791)    BITECH, INC.           11/16/2018   Rent
OLP MILLER LAKEWOOD JV LLC                                 13,419     BITECH, INC.            11/1/2018   Rent
OLP MILLER LAKEWOOD JV LLC                                 (6,710)    BITECH, INC.           11/16/2018   Rent
OPTIM PROPERTY SOLUCTIONS INC                              (5,207)    BITECH, INC.           11/16/2018   Rent
OPTIM PROPERTY SOLUCTIONS INC                              10,413     BITECH, INC.            11/1/2018   Rent
OVERLAKE CENTER LLC                                          (127)    BITECH, INC.            6/19/2019   Rent
OVERLAKE CENTER LLC                                        (9,751)    BITECH, INC.           11/16/2018   Rent
OVERLAKE CENTER LLC                                           135     BITECH, INC.            3/14/2019   Rent
OVERLAKE CENTER LLC                                        19,517     BITECH, INC.            11/1/2018   Rent
PERRO DOGO PROPERTIES LLC                                  13,349     BITECH, INC.            11/1/2018   Rent
PERRO DOGO PROPERTIES LLC                                  (6,675)    BITECH, INC.           11/16/2018   Rent
PHILLIP L & BARBARA L O'HAY                                13,652     BITECH, INC.            11/1/2018   Rent
PHILLIP L & BARBARA L O'HAY                                (6,826)    BITECH, INC.           11/16/2018   Rent
PMJ COMPANIES                                              16,985     BITECH, INC.            11/1/2018   Rent
PMJ COMPANIES                                              (8,492)    BITECH, INC.           11/16/2018   Rent
POINT LOMA PLAZA                                             (295)    BITECH, INC.            6/19/2019   Rent
POINT LOMA PLAZA                                             (946)    BITECH, INC.            6/19/2019   Rent
POINT LOMA PLAZA                                          (10,135)    BITECH, INC.           11/16/2018   Rent
POINT LOMA PLAZA                                           20,270     BITECH, INC.            11/1/2018   Rent
QUALITY BICYCLE PRODUCTS                                     (180)    BITECH, INC.           12/26/2018   Inventory
RAJ KUMAR                                                   2,313     BITECH, INC.            2/16/2019   Rent
RAJ KUMAR                                                  (3,529)    BITECH, INC.            2/16/2019   Rent
RAJ KUMAR                                                  (4,625)    BITECH, INC.           11/16/2018   Rent
RAJ KUMAR                                                   9,250     BITECH, INC.            11/1/2018   Rent
RANCHO CENTER                                              (7,243)    BITECH, INC.           11/16/2018   Rent
RANCHO CENTER                                              14,485     BITECH, INC.            11/1/2018   Rent
RCG-CINCINNATI, LLC                                        10,321     BITECH, INC.            11/1/2018   Rent
RCG-CINCINNATI, LLC                                        (5,160)    BITECH, INC.           11/16/2018   Rent
REAL ESTATE ENTERPRISES LLC                                16,364     BITECH, INC.            11/1/2018   Rent
REAL ESTATE ENTERPRISES LLC                                (8,182)    BITECH, INC.           11/16/2018   Rent
RN REALTY                                                 (12,678)    BITECH, INC.           11/16/2018   Rent
RN REALTY                                                  25,356     BITECH, INC.            11/1/2018   Rent
Rosebriar Spring Creek L.P.                                (6,952)    BITECH, INC.           11/16/2018   Rent
Rosebriar Spring Creek L.P.                                13,904     BITECH, INC.            11/1/2018   Rent
ROY C JACOBES                                              (5,684)    BITECH, INC.           11/16/2018   Rent
ROY C JACOBES                                              11,368     BITECH, INC.            11/1/2018   Rent
RPAI SOUTHWEST MANAGEMENT LLC                              11,443     BITECH, INC.            11/1/2018   Rent
RPAI SOUTHWEST MANAGEMENT LLC                              (5,722)    BITECH, INC.           11/16/2018   Rent
SAN MATEO MALL LLC                                         (8,549)    BITECH, INC.           11/16/2018   Rent
SAN MATEO MALL LLC                                         17,098     BITECH, INC.            11/1/2018   Rent
SEQUEL INVESTORS LIMITED PART.                                198     BITECH, INC.            6/19/2019   Rent
SEQUEL INVESTORS LIMITED PART.                                146     BITECH, INC.            6/19/2019   Rent
SEQUEL INVESTORS LIMITED PART.                                391     BITECH, INC.            6/19/2019   Rent
SEQUEL INVESTORS LIMITED PART.                             (3,913)    BITECH, INC.           11/16/2018   Rent
SEQUEL INVESTORS LIMITED PART.                              7,826     BITECH, INC.            11/1/2018   Rent
SHIMANO AMERICAN CORPORATION                                   (10)   BITECH, INC.            1/15/2019   Inventory
SLK REALTY INC                                             21,019     BITECH, INC.            11/1/2018   Rent
SLK REALTY INC                                              1,620     BITECH, INC.            6/25/2019   Rent
SLK REALTY INC                                            (10,510)    BITECH, INC.           11/16/2018   Rent
SOUTHWEST MOBILE STORAGE INC                                 (178)    BITECH, INC.           12/18/2018   Other
SOUTHWEST MOBILE STORAGE INC                                    89    BITECH, INC.           12/17/2018   Other
SOUTHWEST MOBILE STORAGE INC                                    80    BITECH, INC.           12/18/2018   Other
SPRINGFIELD COMMONS LLC                                      (391)    BITECH, INC.            7/11/2019   Rent
SPRINGFIELD COMMONS LLC                                    (9,579)    BITECH, INC.           11/16/2018   Rent

                                                                        19
                              Case 18-80856           Doc 1091         Filed 09/18/19     Page 20 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                     Vendor Name                     Amount ($)            Company Name     Due Date                  Category
SPRINGFIELD COMMONS LLC                                    19,158    BITECH, INC.            11/1/2018   Rent
SUPERSTITION MARKETPLACE LLC                               10,108    BITECH, INC.            11/1/2018   Rent
SUPERSTITION MARKETPLACE LLC                               (5,054)   BITECH, INC.           11/16/2018   Rent
TEACHERS INS & ANNUITY ASSOC                              (12,462)   BITECH, INC.           11/16/2018   Rent
TEACHERS INS & ANNUITY ASSOC                               24,925    BITECH, INC.            11/1/2018   Rent
T-H Family Ltd Partnership                                 (6,315)   BITECH, INC.           11/16/2018   Rent
T-H Family Ltd Partnership                                 12,631    BITECH, INC.            11/1/2018   Rent
THE BLUME COMPANY                                           1,212    BITECH, INC.            6/24/2019   Rent
THE BLUME COMPANY                                           2,423    BITECH, INC.            6/24/2019   Rent
THE BLUME COMPANY                                         (12,116)   BITECH, INC.           11/16/2018   Rent
THE BLUME COMPANY                                          24,231    BITECH, INC.            11/1/2018   Rent
THE CARROLL FAMILY TRUST                                   14,000    BITECH, INC.            11/1/2018   Rent
THE CARROLL FAMILY TRUST                                   (7,000)   BITECH, INC.           11/16/2018   Rent
THE FIRST REPUBLIC CORPORATION                             16,523    BITECH, INC.            11/1/2018   Rent
THE FIRST REPUBLIC CORPORATION                             (8,261)   BITECH, INC.           11/16/2018   Rent
THE IRVINE COMPANY LLC                                     (9,473)   BITECH, INC.           11/16/2018   Rent
THE IRVINE COMPANY LLC                                     18,946    BITECH, INC.            11/1/2018   Rent
THE PATRICK G & GINA T GLEASON                             19,401    BITECH, INC.            11/1/2018   Rent
THE PATRICK G & GINA T GLEASON                             (9,701)   BITECH, INC.           11/16/2018   Rent
THE VILLAGE SQUARE                                         12,267    BITECH, INC.            11/1/2018   Rent
THE VILLAGE SQUARE                                         (6,133)   BITECH, INC.           11/16/2018   Rent
Tramiel Capital Inc                                         7,477    BITECH, INC.            11/1/2018   Rent
Tramiel Capital Inc                                        (3,738)   BITECH, INC.           11/16/2018   Rent
UNIVERSAL ATLANTIC SYSTEMS INC                              3,113    BITECH, INC.            3/14/2019   Other
VALLEY VIEW MARKET LP                                      10,145    BITECH, INC.            11/1/2018   Rent
VALLEY VIEW MARKET LP                                     (10,145)   BITECH, INC.             2/1/2019   Rent
VALLEY VIEW MARKET LP                                      (5,073)   BITECH, INC.           11/16/2018   Rent
VANGUARD EQUITIES LLC.                                     (6,851)   BITECH, INC.           11/16/2018   Rent
VANGUARD EQUITIES LLC.                                     13,701    BITECH, INC.            11/1/2018   Rent
VATIC OUTSOURCING.LLC                                       5,000    BITECH, INC.            5/15/2019   IT Systems
VATIC OUTSOURCING.LLC                                       5,000    BITECH, INC.            6/15/2019   IT Systems
VENTURA COUNTY TAX COLLECTOR                                1,625    BITECH, INC.            8/31/2019   Taxes
VESTAR PROPERTY MANAGEMENT                                 22,250    BITECH, INC.            11/1/2018   Rent
VESTAR PROPERTY MANAGEMENT                                (11,125)   BITECH, INC.           11/16/2018   Rent
Village Square of Northbrook                               18,341    BITECH, INC.            11/1/2018   Rent
Village Square of Northbrook                               (9,171)   BITECH, INC.           11/16/2018   Rent
VOC REALTY INVESTMENT INC                                 (11,801)   BITECH, INC.           11/16/2018   Rent
VOC REALTY INVESTMENT INC                                  23,603    BITECH, INC.            11/1/2018   Rent
WALGREEN COMPANY                                           16,958    BITECH, INC.            11/1/2018   Rent
WALGREEN COMPANY                                              150    BITECH, INC.            6/19/2019   Rent
WALGREEN COMPANY                                           (8,479)   BITECH, INC.           11/16/2018   Rent
WASTE INDUSTRIES                                             (264)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (147)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (198)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (145)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (159)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (160)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (265)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (190)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (242)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (592)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (129)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (299)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (675)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (296)   BITECH, INC.            3/31/2019   Other
WASTE INDUSTRIES                                             (478)   BITECH, INC.            3/31/2019   Other

                                                                       20
                                  Case 18-80856       Doc 1091          Filed 09/18/19       Page 21 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                    Vendor Name                      Amount ($)            Company Name        Due Date                  Category
WASTE INDUSTRIES                                             (273)   BITECH, INC.               3/31/2019   Other
WASTE INDUSTRIES                                             (165)   BITECH, INC.               3/31/2019   Other
WASTE INDUSTRIES                                             (137)   BITECH, INC.               3/31/2019   Other
WASTE INDUSTRIES                                              444    BITECH, INC.               5/30/2019   Other
WASTE MANAGEMENT OF ARIZONA                                 2,670    BITECH, INC.               4/24/2019   Other
WASTE MANAGEMENT OF ARIZONA                                 1,065    BITECH, INC.               5/25/2019   Other
WASTE MANAGEMENT OF ARIZONA                                (1,412)   BITECH, INC.               5/25/2019   Other
WASTE MANAGEMENT OF ARIZONA                                   689    BITECH, INC.               6/23/2019   Other
WASTE MANAGEMENT OF ARIZONA                                     11   BITECH, INC.                6/3/2019   Other
WASTE MANAGEMENT OF ARIZONA                                   594    BITECH, INC.               4/26/2019   Other
WASTE MANAGEMENT OF ARIZONA                                 1,109    BITECH, INC.               5/11/2019   Other
WASTE MANAGEMENT OF ARIZONA                                   897    BITECH, INC.               4/27/2019   Other
WASTE MANAGEMENT OF ARIZONA                                   935    BITECH, INC.               5/29/2019   Other
WASTE MANAGEMENT OF ARIZONA                                  (294)   BITECH, INC.               6/29/2019   Other
WASTE MANAGEMENT OF ARIZONA                                   585    BITECH, INC.               5/25/2019   Other
WASTE MANAGEMENT OF DENVER                                    966    BITECH, INC.               5/29/2019   Other
WASTE MANAGEMENT OF DENVER                                   (284)   BITECH, INC.               5/30/2019   Other
Weingarten Realty Investors                                (9,348)   BITECH, INC.              11/16/2018   Rent
Weingarten Realty Investors                               18,696     BITECH, INC.               11/1/2018   Rent
WESLEY DRUM                                                 3,750    BITECH, INC.               11/1/2018   Rent
WESLEY DRUM                                                   225    BITECH, INC.               6/19/2019   Rent
WESLEY DRUM                                                (1,875)   BITECH, INC.              11/16/2018   Rent
WEST VALLEY PROPERTIES INC                                    194    BITECH, INC.               6/24/2019   Rent
WEST VALLEY PROPERTIES INC                                    415    BITECH, INC.               6/24/2019   Rent
WEST VALLEY PROPERTIES INC                                 (5,961)   BITECH, INC.              11/16/2018   Rent
WEST VALLEY PROPERTIES INC                                11,923     BITECH, INC.               11/1/2018   Rent
YOSEMITE INVESTORS LLC                                        337    BITECH, INC.               6/19/2019   Rent
YOSEMITE INVESTORS LLC                                       (354)   BITECH, INC.               4/22/2019   Rent
YOSEMITE INVESTORS LLC                                     (7,957)   BITECH, INC.              11/16/2018   Rent
YOSEMITE INVESTORS LLC                                    15,913     BITECH, INC.               11/1/2018   Rent
ACCELL NORTH AMERICA, INC                                    (195)   NASHBAR DIRECT, INC.      11/29/2018   Inventory
FLEXIP SOLUTIONS                                              683    NASHBAR DIRECT, INC.       2/20/2019   IT Systems
PITNEY BOWES GLOBAL FINANCIAL                                 364    NASHBAR DIRECT, INC.       1/31/2019   Other
UNITED PARCEL SERVICE                                           50   NASHBAR DIRECT, INC.       3/17/2019   Freight
VITTORIA INDUSTRIES                                           202    NASHBAR DIRECT, INC.       9/25/2017   Inventory
VITTORIA INDUSTRIES                                           377    NASHBAR DIRECT, INC.       9/25/2017   Inventory
                   Trade payables                        2,298,235


PERFORMANCE DIRECT, INC.                                 1,399,073
BITECH, INC.                                               897,681
NASHBAR DIRECT, INC.                                         1,481
                 Trade payables                          2,298,235

Misc payables                                                  -

                Total Trade Payables - PBS               2,298,235



                Vendor Name                          Amount ($)            Company Name        Due Date                 Category
ACTIVE CYCLES                                            160,801     Advanced Sports, Inc.      4/20/2019   Merchandise
ACTIVE CYCLES                                               4,023    Advanced Sports, Inc.      4/20/2019   Merchandise
AURORAS ENCORE LLC                                          8,365    Advanced Sports, Inc.       3/1/2019   Rent
DINERS CLUB                                                 9,889    Advanced Sports, Inc.      1/12/2019   Company credit card
DINERS CLUB                                                   178    Advanced Sports, Inc.      1/12/2019   Company credit card
DINERS CLUB                                                   426    Advanced Sports, Inc.      1/12/2019   Company credit card
DINERS CLUB                                                     13   Advanced Sports, Inc.      1/12/2019   Company credit card

                                                                       21
                                  Case 18-80856       Doc 1091          Filed 09/18/19       Page 22 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule D

Accounts Payable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                   Vendor Name                       Amount ($)            Company Name        Due Date                 Category
DINERS CLUB                                                   658    Advanced Sports, Inc.      1/12/2019   Company credit card
DINERS CLUB                                                     20   Advanced Sports, Inc.      1/12/2019   Company credit card
DINERS CLUB                                                   307    Advanced Sports, Inc.      1/14/2019   Company credit card
DINERS CLUB                                                   185    Advanced Sports, Inc.      1/14/2019   Company credit card
DINERS CLUB                                                     35   Advanced Sports, Inc.      1/14/2019   Company credit card
DINERS CLUB                                                 1,176    Advanced Sports, Inc.      1/14/2019   Company credit card
FEDEX TRADE NETWORK CANADA                                      96   Advanced Sports, Inc.      1/18/2019   Freight
GOLDEN SPRINGS DEVELOPMENT                                  5,028    Advanced Sports, Inc.       3/1/2019   Rent
GOLDEN SPRINGS DEVELOPMENT                                25,805     Advanced Sports, Inc.       3/1/2019   Rent
UNIVERSAL CYCLE HOLDING CO,. LTD                         113,055     Advanced Sports, Inc.      1/22/2019   Merchandise
            Total Advanced Sports, Inc.                   330,059

                    Grand Total                          2,628,294




                                                                       22
                     Case 18-80856        Doc 1091      Filed 09/18/19     Page 23 of 29


AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule E

Other Liabilities Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                Description                   PBS Direct        Bitech              NB Direct       Total
Accrued payroll                                       3,460           1,678                     -        5,138
Accrued payroll taxes                                    -              683                     -          683
Accrued 401(k)                                           -              -                       -          -
Accrued sales tax                                        -              -                       -          -
Accrued misc taxes                                       -              -                       -          -
Accrued Interest                                         -              -                       -          -
Duplicate insurance refund                          78,473              -                       -       78,473
                Total PBS                           81,933            2,361                     -       84,294

Accrued Commission                                                            ASI                           -
Accrued Salaries/Wages and Related Expenses                                   ASI                           -
Accrued Utilities                                                             ASI                           -
Accrued Telephone Expense                                                     ASI                           -
Accrued Interest                                                              ASI                           -
                Total ASI                                                                                   -

                Grand Total                                                                             84,294




                                                       23
                             Case 18-80856            Doc 1091    Filed 09/18/19        Page 24 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule F

Accounts Receivable Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


        Customer/Account Name               Company Name          Total Balance   CURRENT    OVER 30    OVER 60   OVER 90
AMEX in transit deposit                PERFORMANCE DIRECT, INC.             -           -          -          -         -
Discover in transit deposit            PERFORMANCE DIRECT, INC.             -           -          -          -         -
VISA/MC Credit Card Sales              PERFORMANCE DIRECT, INC.             -           -          -          -         -
Paypal in transit deposit              PERFORMANCE DIRECT, INC.             -           -          -          -         -
Accrued Amazon in transit deposit      PERFORMANCE DIRECT, INC.             -           -          -          -         -
Campbell University                    PERFORMANCE DIRECT, INC.             -           -          -          -         -
List Rental Income                     PERFORMANCE DIRECT, INC.             -           -          -          -         -
Package Insert Income                  PERFORMANCE DIRECT, INC.             -           -          -          -         -
Cooperative Advertising                PERFORMANCE DIRECT, INC.             -           -          -          -         -
RTV-Debit Memo                         PERFORMANCE DIRECT, INC.             -           -          -          -         -
Other                                  PERFORMANCE DIRECT, INC.           1,009         -          -          -       1,009
Employee Purchases                     PERFORMANCE DIRECT, INC.             -           -          -          -         -
                  TOTAL                PERFORMANCE DIRECT, INC.           1,009         -          -          -       1,009

AR Other                               BITECH, INC.                        -            -          -          -         -
PO's and Other Receivables             BITECH, INC.                        -            -          -          -         -
Synchrony Financial Receivables        BITECH, INC.                        -            -          -          -         -
Employee Purchases                     BITECH, INC.                        -            -          -          -         -
                TOTAL                  BITECH, INC.                        -            -          -          -         -

Millard PIP                            NASHBAR DIRECT, INC.                -            -          -          -         -
Millard LR                             NASHBAR DIRECT, INC.                -            -          -          -         -
O/S check                              NASHBAR DIRECT, INC.                -            -          -          -         -
                 TOTAL                 NASHBAR DIRECT, INC.                -            -          -          -         -

ROBERT BOSCH LLC                       Advanced Sports, INC.               -            -          -          -         -
                                                                           -            -          -          -         -
                 TOTAL                 ADVANCED SPORTS, INC.               -            -          -          -         -

              GRAND TOTAL              All Entities                      1,009          -          -          -       1,009




                                                                  24
                            Case 18-80856        Doc 1091       Filed 09/18/19         Page 25 of 29


AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule G

Others Receivables Detail: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                        Description                                  Amount ($)              Company            Due Date
Allowance for Doubtful Accounts                                                -       ADVANCED SPORTS, INC.   NA
A/R-Trade - Misc.                                                              -       ADVANCED SPORTS, INC.   NA
Misc. Reserves                                                                 -       ADVANCED SPORTS, INC.   NA
                           Total ASI                                           -




                                                                25
       Case 18-80856            Doc 1091       Filed 09/18/19         Page 26 of 29
AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule H
Consolidated Balance Sheet: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19
Assets
Current Assets
 Cash                                                                      13,029,919
 Accounts Receivable                                                            1,009
 Inventories                                                                      -
 Deferred Catalog Costs                                                           -
 Deposits & Prepaid Expenses                                                1,812,786
Total Current Assets                                                       14,843,714
Property and Equipment
 Furniture and Fixtures                                                            -
 Machinery and Equipment                                                           -
 Leasehold Improvements                                                            -
 Automotive Equipment                                                              -
 Leased Equipment                                                                  -
 Land                                                                              -
 Building & Improvements                                                           -
Gross Property & Equipment                                                         -
Accumulated Depreciation                                                           -
Net Property & Equipment                                                           -
Investment in Affiliated                                                          -
Goodwill                                                                          -
Intangibles, net                                                                  -
Deferred Financing Costs, net                                                     -
Other Assets                                                                   86,553
                                                                                  -
Total Assets                                                               14,930,267

Liabilities & S/H Equity
Current Liabilities
Trade Accounts Payable - Post                                               2,628,294
Trade Accounts Payable - Pre                                               55,462,752
 Deposits & Deferred Credits                                                4,879,045
 Accrued Expenses                                                           5,174,062
 Accrued Income Taxes                                                         159,726
 Long-term Debt - current                                                  28,702,414
 Capital Leases - current                                                      10,334
Total Current Liabilities                                                  97,016,627

Deferred income taxes                                                              -
Senior Secured Line of Credit                                                      -
Long-Term Debt, less current                                                 4,100,000
Capital Leases, less current                                                       -
Deferred income taxes                                                              -
Deferred Rent                                                                      -

Shareholders' Equity
 Common Stock
 Additional Paid-in Capital                                                 17,135,240
 Retained Earnings - Prior                                                 (65,404,645)
 Retained Earnings - Current                                               (50,557,725)
Total Shareholders' Equity                                                 (98,827,130)
Noncontrolling Interest                                                     12,640,769
Total Equity                                                               (86,186,361)
Total Liabilities & Equity                     26                          14,930,267
                       Case 18-80856         Doc 1091    Filed 09/18/19     Page 27 of 29


AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule I

Consolidated Income Statement: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19


                                                                     August                      August
                                                                  Current Month             11/16/18 To Date

PBS                                                                             -                60,613,539
ASI                                                                             -                 3,875,925
Total Net Sales

Gross Margin                                                                    -                14,360,620

Operating Expenses
 Advertising                                                                   -                    369,679
 Selling                                                                     3,074                1,627,164
 Payroll                                                                    57,685               12,758,725
 General & Administrative                                                  199,358               10,259,055
Total Operating Expenses                                                   260,117               25,014,624

Net Income from Operations                                                (260,117)              (10,654,004)

 Other Income                                                                   -                  (375,226)
 Preopening/Non-Operating Exp                                             2,226,569              37,450,730
 Depreciation                                                                   -                 1,249,356
 Amortization                                                                   -                   289,543
 Interest Expense                                                           188,861               3,329,976

Total Other (Income) and Expense                                          2,415,431              46,082,649

Inc/(loss) before taxes                                               (2,675,548)                (56,736,654)

Income Taxes                                                                    -                    15,514

Net Inc/(loss)                                                        (2,675,548)                (56,752,167)
Net Inc/(loss) attributable to noncontrolling interest                  (743,550)                 (6,194,442)
Net Inc/(loss) attributable to Parent                                 (1,931,998)                (50,557,725)




                                                         27
                   Case 18-80856       Doc 1091      Filed 09/18/19      Page 28 of 29


AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule J

Cash Flow Statement: AI Bicycle Liquidation 8/31/19 all other entities 8/31/19



                                                                   August                     August
                                                                Current Month            11/16/18 To Date


OPERATING ACTIVITIES
NET INCOME                                                           (2,675,548)              (56,752,167)

CHANGES IN NON-CASH ITEMS:
DEPRECIATION & AMORTIZATION                                                 -                  1,538,899
BAD DEBT EXPENSE                                                            -                     37,178
NONCASH INTEREST EXPENSE                                                    -                    604,841
DEFERRED RENT                                                               -                   (573,954)
LOSS (GAIN) ON SALE OF ASSETS                                               -                  9,019,657

CHANGES IN OPERATING ASSETS &
LIABILITIES
ACCOUNTS & OTHER RECEIVABLES                                                  0                8,052,464
INVENTORIES                                                                 -                 66,789,178
DEPOSITS & PREPAID EXPENSES                                             405,515                  688,254
TRADE ACCOUNTS PAYABLE                                                  553,765                2,351,012
DEPOSITS & DEFERRED CREDITS                                                 -                 (2,448,947)
ACCRUED EXPENSES                                                        257,874               (2,391,160)
ACCRUED INCOME TAXES                                                        -                    (17,744)

NET CASH PROVIDED BY (USED IN)
OPERATING ACTIVITIES                                                 (1,458,394)              31,035,910

INVESTING ACTIVITIES
SALE OF INTANGIBLES                                                         -                  9,255,500
NET CHANGE IN FF&E                                                          -                  6,016,274
CHANGE IN OTHER ASSETS                                                1,658,905                1,956,620

NET CASH PROVIDED BY (USED IN)
INVESTING ACTIVITIES                                                  1,658,905               17,228,395

FINANCING ACTIVITIES
NET CHANGE IN DEBT                                                       28,678               (36,285,364)

NET CASH PROVIDED BY (USED IN)
FINANCING ACTIVITIES                                                     28,678               (36,285,364)

NET INCREASE (DECREASE) IN CASH                                         229,190               11,978,941
CASH - BEGINNING OF PERIOD                                           12,800,729                1,050,978

CASH - END OF PERIOD                                                 13,029,919               13,029,919


                                                     28
                                  Case 18-80856               Doc 1091           Filed 09/18/19         Page 29 of 29


AE Bicycle Liquidation, Inc., et al.
Supplementary Schedule K

Chapter 11 Quarterly Fee Calculation


                                                                 July 2019 *           August 2019  September 2019       Total       Fee
Debtor Name                                      Case No.       Disbursements         Disbursements Disbursements    Disbursements   ($)
AE Bicycle Liquidation, Inc.                    18-80856                85,239                   52            -            85,291     975.00
AI Bicycle Liquidation, Inc.                    18-80857                23,613               11,190            -            34,804     650.00
Bitech, Inc.                                    18-80858                35,758               50,070            -            85,827     975.00
Nashbar Direct, Inc.                            18-80859                   927                  575            -             1,502     325.00
Performance Direct, Inc.                        18-80860               318,252              211,830            -           530,082   4,875.00

                    Total                                               463,789               273,718          -           737,507   7,800.00


* Reported $439,659 on July MOR; revised to add back $24,129.62 quarterly fees previously deducted.




                                                                                 29
